IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                          No. 01-41064
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                                  Plaintiff-Appellee,

                                              versus

DANIEL MEJIA-JAEN,

                                                                              Defendant-
Appellant.

                       ---------------------- ------------
                         Appeal from the United States District Court
                             for the Southern District of Texas
                                 USDC No. C-01-CR-139-1
                       --------------------- -------------
                                       June 10, 2002

Before JOLLY, DEMOSS and STEWART, Circuit Judges:

PER CURIAM:*

       Court-appointed counsel for Daniel Mejia-Jaen has moved for leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967). Mejia was sent a copy of counsel’s

motion and brief and in response has filed a motion for the appointment of counsel.

       Our independent review of the brief and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further

       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2. Mejia’s motion for the

appointment of counsel is DENIED.




                                               -2-